DETAILED ACTION
	Claims 1, 3-4, 6-11, 13-25 are currently pending.  Claims 1, 3-4, 6-11, 13-19 and 24-25 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.
 Examiner’s Note
Applicant's amendments and arguments filed 02/11/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 02/11/2022, it is noted that claims 1 and 19 have been amended and no new matter or claims have been added.
	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, 9-11, 18-19 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0325024 (previously applied), US 6,338,739 (previously applied), US 2014/012304 (previously applied) and US 2011/0256791 (previously applied).
	Regarding claim 1, the limitation of an implantable device comprising a wall surrounding a lumen, wherein the wall comprises a first polymer, forming a luminal surface of the wall and a second polymer forming an exterior surface of the wall is met by the ‘024 publication teaching a tubular fiber wall that defines at least one opening and at least one lumen continuous with the one opening to allow the passage of fluid.  The tubular fiber wall has a second tubular fiber wall substantially encircling the tubular fiber wall, wherein the device is implantable (abstract).  The tubular fiber wall is typically made of one or more biodegradable polymer including polylactic acid (PLA) and polyglycolic acid (PGA) [0036].  The tubular fiber wall may be formed of a single layer or multiple layers, wherein first layer forming the lumen and optional second disposed around the first layer and an optional third layer.  The first may be formed of a polymeric material, a biostable material, a biodegradable material or a combination thereof, the second layer substantially encircles the first layer.  The second layer may be made of the same, similar or different material ([0039]-[0040]).  This teaches a first polymer material with a second polymer material outside the first layer, wherein the first layer may be biodegradable and the second layer may be biostable.
	The limitations of wherein the inner walls, the outer walls or both are formed of polymeric fibers having a nanoscale average diameter is met by the ‘024 publication teaching the fibers that make up the tubular fiber wall may have any diameter and in some instances have a diameter of about 2 to about 4 micrometers [0036].  The fiber diameter is taught to be any diameter would include amounts below the specifically named 2 micrometers.  That being said and in lieu of objective evidence of unexpected results, the diameter of the fiber can be viewed as a variable which achieves the recognized result forming a tubular fiber wall of the implantable device. The optimum or workable range of diameter can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of diameter nonobvious.
	Regarding claim 3, the limitation of comprising a coating on the exterior surface of the outer wall is met by the ‘024 publication teaching a third layer disposed about the second layer [0039], Figure 6.
	Regarding claim 4, the limitation of further comprising one or more therapeutic, prophylactic or diagnostic agent is met by the ‘024 publication teaching where a biodegradable material contains a therapeutic agent and may elute from the biodegradable material or be released from the polymer as a consequence of degradation [0036].
	Regarding claim 6, the limitation of wherein the first polymer degrades over a time period between about 2 days and about 100 days in vivo is met by the ‘024 publication teaching biodegradable refers to material that dissipate over a period of time of days, weeks and in some instances, months [0059].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 9, the limitation of wherein the first degradable polymer, comprises polyglycolide is met by the ‘024 publication teaching polylactic acid (PLA) and glycolic acid (PGA) ([0036], claim 11).
	Regarding claims 10-11, the limitation of wherein the non-degradable polymer is selected from a group including the elected poly(tetrafluoroethylene) is met by the ‘024 publication teaching biostable material may include polytetrafluoroethylenes [0036].
	Regarding the 2nd layer being caprolactone and the coating layer being poly(ethylene terphthalate) (elected), the ‘024 publication teaches the second and third layer may be the same or different from the first layer [0039] which is selected from biostable polymers including polytetrafluoroethylene or polyethylene terephthalate and biodegradable polymer such as polycaprolactone [0036].
	Regarding claim 24, the limitation of wherein the first polymer is degradable and the second polymer is not biodegradable is met by the ‘024 publication teaching the ‘024 publication teaches the second and third layer may be the same or different from the first layer [0039] which is selected from biostable polymers including polytetrafluoroethylene and biodegradable polymer such as polycaprolactone [0036].
	Regarding claim 25, the limitation of wherein the first and second polymer are degradable is met by the ‘024 publication teaching the second and third layer may be the same or different from the first layer [0039] which is selected from biodegradable polymers such as polycaprolactone [0036].

	The ‘024 publication does not specifically recite the second polymer has slower degradation compared to the first degradable polymer, wherein the lumen enlarges over time as the first degradable polymer degrades (claim 1, 25).
	The ‘024 publication does not specifically teach wherein the fibers and the polymers forming the fibers are aligned and hardened by heating at a temperature greater than the glass transition temperature of the polymer to increase mechanical strength and flexibility compared to the polymer that is not aligned and hardened (claim 1).
	The ‘024 publication does not specifically teach comprising an inner degradable polymeric wall surrounding a lumen and a second polymeric outer wall, wherein the device is prepared by sequentially extruding at least two electrically charged polymer solutions wherein the two polymer solutions form polymeric fibers around the collector to form the inner and outer walls of the device (claim 19).
	The ‘739 patent is directed to a biodegradable stent (title).  A biodegradable stent for implantation into a lumen in a human body.  The stent is made from a biodegradable fiber having an inner core and an outer layer.  The inner core has a first degradation rate and the outer layer has a second degradation rate (abstract).  Figure 12-13 demonstrates a layered tubular stent (Figures 12-13).  The stent is taught to be formed from biodegradable polymer, wherein the stent remains functional in a body lumen for the duration prescribed and then degrade without breaking down into large, rigid fragments which may cause irritation, obstruction, pain or discomfort to the patient (column 2, lines 55-70).  The inner core is made from a biodegradable polymer made from the monomers selected form the group consisting of lactide, glycolide and copolymers thereof, wherein the first degradation rate and the that this degradation rate is faster than that of the outer layer having a second degradation rate (column 3, lines 20-45).  The stent is taught to have a tubular configuration (Figures 12-13).  The stent is taught to have a slower degrading polymer component as the inner core and the faster degrading polymer component as the outer section.  The faster degrading outer core would stuff off or degrade leaving behind the softening inner core which would then be expelled or removed from the lumen (column 8, lines 45-55).  The polymer blends may include an active agent such as an anti-infective (column 12, lines 8-20) wherein the active agent is present at the amount of 0.001 to about 20 wt percent (column 12, lines 25-35, reads on claim 18).
	The ‘304 publication teaches multilayered inflatable medical appliances.  Multiple adjacent layers disposed to increase total burst strength, puncture resistance or other properties.  One or more layers may be comprised of a rotational spun fiber coating.  Additional top coatings may be included (abstract).  The exterior of the wall of a balloon may comprise multiple layers [0029].  Various materials may be used for the first layer, the second layer which may be the same or different materials [0034].  The balloon may be coated or covered with serially deposited micro-fibers and/or nanofibers [0056].  The fibers may be in alignment or orientation of the fibers may be controlled, because the fibers are deposited on the collector, substrate, base material and or previously deposited fibers, the fibers are not woven but rather serially deposited [0057].  Rotational spinning is one example of how a material may be serially deposited as fibers.  The polymer is in a solution and spinneret configured with orifices on the outside circumference of the spinneret.  The spinneret is then rotated causing the fibers to form in small diameters and be deposited on a collection apparatus.  Once collected the fibers may be dried, cooled or sintered or otherwise processed to set the structure or otherwise harden the fiber mat [0058].  Electrospinning is another embodiment of how a material may be serially deposited as fibers.  An electrospinning process comprises loading a polymer solution or dispersion into as syringe coupled to a syringe pump.  The material is forced out of the syringe by the pump in the presence of an electric field and deposited on a grounded collection apparatus.  The system may be configured such that the materials forced from the syringe is electrostatically charged and thus attracted to the grounded collection apparatus.  The fibers may be dried, cooled, sintered or otherwise processed to set the structure or otherwise harden the fiber mat [0059].  Fibers are taught as 500 nanometers to 1.5 microns in diameter [0071].  The materials may be heated above the crystalline melt point of the material comprising the membrane wherein the membrane is part of a heating and stretching process ([0086]-[0087]).  The device may be a stent or stent graph [0098].
The ‘791 publication is directed to a non-woven fibrous web (abstract).  The fibers are taught to be microfibers or sub-micrometer fibers [0006].  “Oriented polymer” means that portions of polymer molecules within a fiber are aligned lengthwise within the fiber or filament and are locked in that alignment.  For alignment glass transition temperature or melting temperature plus or minus 5 degrees C is used.  The aligned molecules can improve strength properties of fibers ([0035], [0038]), thus teaching polymers fibers are aligned.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the process of forming a fiber substrate as taught by the ‘304 publication for the device of the ‘024 publication because the ‘304 publication teaches a method of forming a multilayered implantable fiber device through electrospinning and the ‘024 publication is directed to a multilayered fiber device.  One of ordinary skill in the art would have a reasonable expectation of success as the ‘024 publication teaches a method of forming the fiber device includes electrospinning and the ‘304 publication teaches a specific method of forming layered device through electrospinning process.  One of ordinary skill in the art before the filing date of the invention would be motivated to align and harden the fibers by using a temperature greater than the glass transition temperature as the ‘304 publication teaches fibers are known to be hardened after the electrospinning process [0059] wherein a heating and stretching process is taught to increase strength in the stretched direction giving the membrane elasticity [0099] and wherein temperature above crystalline melt point are used though it is not necessary to heat material as high as the crystalline melt temperature [0086], thus it would have been obvious to one of ordinary skill in the art to harden and align the fibers taught by the ‘024 publication as it is known to use alignment and hardening on electro spun fibers which are used to form an implantable stent for the benefits of increasing strength and stretching and wherein the ‘024 publication is directed to electro spun fibers used to form a stent.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the heating temperature as the ‘304 publication teaches heating may be as high as the crystalline melting point however it is not required to be that high and the ‘791 publication teaches heating above the glass transition temperature to align polymers in fibers, thus teaching an optimizable parameter to obtain the desired hardened aligned fibers.
	That being said and in lieu of objective evidence of unexpected results, the heating temperature can be viewed as a variable which achieves the recognized result of hardening fibers. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of temperature nonobvious.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a first biodegradable material for the inner lumen layer and a biostable material for the second outer layer as the ‘024 publication teaches a two layered stent, wherein the first and second polymeric layers may be formed of biodegradable or biostable materials, wherein the first layer and the second layer may be similar or a different material [0039] and the ‘739 patent teaches that it was known to have a faster degradable inner layer to a stent and a slower degradable outer layer in a stent (abstract, Figures 12-13, column 3, lines 30-40, column 10, lines 25-35), thus the ‘024 publication teaches it was known to use an inner degradable layer and an outer biostable layer is clearly envisaged and the ‘739 patent teaches specific embodiments wherein the inner layer degrades before the outer layer.  One of ordinary skill in the art before the effective filing date of the claimed invention to use a faster degrading inner layer as compared to an outer stent layer as the ‘739 patent teaches the inner layer substantially eliminated from the lumen prior to the degradation of the outer layer, while the outer layer remains in place maintaining its mechanical integrity (column 3, lines 30-45), thus teaching such embodiments were known in the art, and wherein the degradation rate is taught to be used for release of an active agent (column 12, lines 5-40), thus a reason to optimize the degradation time of the polymers used to form the stent.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘024 publication and the ‘739 patent are both directed to degradable stents formed from polylactide-co-glycolide polymers.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use nanometer sized fibers as taught by ‘304 publication for the fibers taught by the ‘024 publication because the ‘304 publication teaches the use of nanofibers and microfibers used interchangeably for fibers in an electrospun stent device and the ‘024 publication is directed to an electrospun fiber stent device.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘024 publication teaches that any diameter fiber may be used, thus providing an expectation of success in using the nanometer size fibers as taught by the ‘304 publication.  

Claims 7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0325024, US 6,338,739, US 2014/012304 and US 2011/0256791 as applied to claims 1, 3-4, 6, 9-11, 18-19 and 24-25 above, and further in view of US 2003/0229303 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 6, 9-11, 18-19 and 24-25 are taught by the combination of the ‘024 publication, the ‘739 patent, the ‘304 publication and the ‘791 publication. 
 The combination of references does not teach wherein the lumen has an average overall diameter between about 40 um and about 100 um before the first polymer degrades (claim 7).
The combination of references does not specifically teach wherein a fluid pressure difference between both ends of the device changes from between about 0 mm hg and about 25 mm Hg to between about 0 mm Hg and less than 15 mm Hg as the lumen enlarges (claim 13).
The combination of references does not specifically each wherein the wall has a thickness between 50 um and 1 mm (claim 15).
The ‘303 publication teaches implants for use in an eye with glaucoma, the implant including an inlet section in fluid communication with an outlet section, being size and shape to fit at least partially in the anterior chamber of the eye (abstract).  Figure 3 demonstrates a device including a lumen in the center (Figure 3).  The device may be a microstent [0026].  The implant may be formed of polyetetrafluoretheylene or poly(lactic-co-glycolic acid or poly(caprolactone) ([0031]-[0032]).  The middle section may have a length of about 100 um to about 300 um [0056].  The device may be practiced with a variety of sizes and shapes without departing form the scope of the invention.  It may have a length from about 0.05 cm to over 1 cm (0.5 mm to 10 mm, see claim 14).  The device has an outside diameter ranging between about 30 um and 500 um with the lumen diameter ranging between about 20 um and about 250 um respectively [0068], reading on claim 7.  This leads to a wall thickness of 10 um to 250 um (outside diameter 30 um minus lumen diameter 20 um and 500 um outer minus 250 um lumen, reading on claim 15).
Regarding the fluid pressure difference between both ends of the device, the instant specification states the diameter and length of the lumen are factors affecting the differential pressure of fluid passing though the device (page 5, lines 20-30).  The ‘303 publication teaches overlapping length and diameter of a structure with a lumen having an opening on each end of the device and extending through the device and thus would necessarily have the same pressure difference, absent factual evidence to the contrary.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When as here, the prior art appears to contain the exact same ingredients and Applicant’s own disclose supports the suitability of the prior composition as the inventive composition component, the burden is property shifted to Applicant to show otherwise.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the length, width and wall thickness taught by the ‘303 publication for the stent taught by the ‘024 publication and the ‘739 patent because the ‘024 publication is directed to an intraocular implant which has a device with a lumen allowing the passage of fluid ([0033], [0009]) and the ‘303 publication teaches specific dimensions of an intraocular implant which allows for fluid to pass through (abstract, [0068]).  One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the size of the implant taught by the’303 publication for the implant of the ‘024 publication as both the ‘024 publication and the ‘303 publication are directed to devices used to treat glaucoma (‘024: [0026], ‘303: abstract).  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘024 publication and the ‘303 publication are directed to implants to be placed in the eye which are formed of the same materials, including PLGA, polycaprolactone and polytetrafluoroethylene, which are formed into a shape containing a lumen to allow fluids to pass through (‘024: (Figure 5, [0036]; ‘303: [0032]-[0033], Fig 3, thus providing an expectation of success in using the same size in the implants taught by the ‘024 publication as known implants are formed of the same materials and shape as taught by the ‘303 publication. 

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0325024, US 6,338,739, US 2014/012304 and US 2011/0256791 as applied to claims 1, 3-4, 6, 9-11, 18-19 and 24-25 above, and further in view of US 2011/0313514 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 6, 9-11, 18-19 and 24-25 are taught by the combination of the ‘024 publication, the ‘739 patent and the ‘304 publication and the ‘791 publication. 
The combination of references does not specifically teach wherein the lumen has an averaged overall diameter between about 50 um and bout 120 um after the first polymer degrades (claim 8).
The combination of references does not specifically teach wherein the wall has a thickness between 50 um and 1 mm (claim 15).
The ‘514 publication teaches drug eluting stent comprising a coated layer prepared of a composition comprising a polymer and a drug, which may comprise a first and second coating layer (abstract).  In a preferred embodiment the first coated layer preferably has a thickness range of 1 to 20 um and the second coated layer preferable has a thickness of not thinner than 0.1 to thinner than 0.5 um [0021].
Regarding claim 8, the limitation of wherein the lumen has an average overall diameter between about 50 um and about 120 um after the first polymer degrades is met by the ‘303 publication teaching the device has an outside diameter ranging between about 30 um and 500 um with the lumen diameter ranging between about 20 um and about 250 um respectively [0068].  This leads to a wall thickness of 10 um to 250 um.  The ‘514 publication teaches the coating thickness to be 1 to 20 um [0021], thus teaching the wall thickness to be 9 to 249 um after degradation of the coating layer, overlapping with the instant claims.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 16, wherein the first polymer forms a thickness of the wall between about 10 um and about 80 um is met by the ‘514 publication teaching coating thickness to be 1 to 20 um [0021].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to start with the coating thickness taught by the ‘514 publication and optimize to obtain the desired wall thickness and lumen sized as the ‘514 publication teaches known coating thickness on drug delivering stents and the ‘024 publication teaches a tubular medical device formed of multiple layers [0039] wherein the thickness of layers are taught to vary [0041], thus teaching it an optimizable parameter.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to start with a known coating thickness of a tubular type implant such as that taught by the ‘514 publication and optimize, as the ‘024 publication teaching it is known optimizable parameter.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0325024, US 6,338,739, US 2014/012304 and US 2011/0256791 as applied to claims 1, 3-4, 6, 9-11, 18-19 and 24-25 above, and further in view of US 2006/0257450 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 6, 9-11, 18-19 and 24-25 are taught by the combination of the ‘024 publication, the ‘739 patent, the ‘304 publication and the ‘791 publication. 
	The combination of references does not specifically teach the elected rapamycin.
	The ‘450 publication teaches ocular implants comprising stents which are used to treat glaucoma wherein the active agent used is rapamycin [0056].
It would have been obvious to one of ordinary skill in the art to substitute a first active agent as taught by the ‘024 publication with a second specific active agent, rapamycin, as taught by the ‘450 publication with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use rapamycin as taught by the ‘450 publication on the ocular implant taught by the ‘024 publication because the ‘450 publication teaches it was known at the time of the invention use of rapamycin on a stent ocular implant to treat glaucoma and the ‘024 publication teaches a glaucoma implant to be placed in the eye [0038] which comprises an active agent [0052].

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0325024, US 6,338,739, US 2014/012304 and US 2011/0256791 as applied to claims 1, 3-4, 6, 9-11, 18-19 and 24-25 above, and further in view of US 2004/0072922 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 6, 9-11, 18-19 and 24-25 are taught by the combination of the ‘024 publication, the ‘739 patent, the ‘304 publication and the ‘791 publication. 
	The combination of references does not specifically teach wherein the first polymer and the second polymer have a mass ratio between about 1:50 and 10:1 (claim 17).
	The ‘922 publication teaches a coating on a medical device, particularly for a drug eluting stent.  The coating comprises a polymer having a weight average molecular weight between about 200,000 and about 250,000 Daltons (abstract).  Suitable polymers include PLGA and polycaprolactone [0019].  Sublayer layer 1 is taught to be from 191 to 360 ug and sub layer 2 is taught to be from 50 to 300 ug (Table 1).  This leads to an overlapping range with the instant claims, including a 1:1 ratio.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant invention to use the amounts of two polymer layers used as taught by the ‘922 publication on the implant taught by the ‘024 publication because the ‘024 publication teaches a multi layered polymer stent (Figure 5, [0027]) wherein the layers are taught to be same or different material and same or different amounts [0040], thus recognizing that the layer presented may have many qualities which are similar, however not expressly teaching the mass ratio of such layers, whereas the ‘922 publication is additionally directed to a drug releasing layered stent where specific amounts of each layer are discussed (abstract, Table 1), including ranges which result in an about 1:1 ratio of the first and second layers.  Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to start with the same amounts or masses of the first and second layer and optimize to obtain the desired characteristics of the implant, such as drug release and strength/degradation rate.
	New Rejections:
	The following rejections are newly applied.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the first wall" in first line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15, from which it depends, recites the wall, not the first wall.
Claim Rejections - 35 USC § 103
Claim(s) 1, 3-4, 6, 9-10, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0018643 in view of US 2014/012304 (previously applied) and US 2011/0256791 (previously applied).
Regarding claim 1, the limitation of an implantable device comprising an inner and an outer wall surrounding a lumen is met by the ‘643 publication teaching embodiments with multiple layers of fibers forming a lumen (Figure 5A, [0019], [0094]).  
	Regarding the limitation of wherein the inner wall comprises a first polymer forming a luminal surface of the wall and the outer wall comprising a second polymer forming an exterior surface of the wall, wherein both the inner wall and the outer wall are formed of polymeric nanofibers is met by the ‘643 publication teaching the stent comprise at least a layer of a plurality of nano diameter polymer fibers coving the inner surface and the outer surface [0094].  
The limitation of wherein the nanofibers are aligned is met by the ‘643 publication teaching the nanofibers are aligned [0093]-[0094].
	Regarding claim 3, the limitation of comprising a coating on the exterior surface of the outer wall is met by the ‘643 publication teaching coating the fibers [0179], wherein the fibers are coated would result on coating on the outer surface of the wall.
	Regarding claim 4, the limitation of further comprising one or more therapeutic, prophylactic or diagnostic agents is met by the ‘643 publication teaching drug molecules in the coatings [0179].
	Regarding claim 6, the limitation of wherein the first polymer degrades over a time period between about 2 days and about 100 days in vivo is met by the ‘643 publication teaching the fibers have controlled biodegradability wherein they persist for about a week to about 6 months [0254], which overlaps with the instant claim range.
	Regarding claim 9, the limitation of wherein the first, second or both first and second polymer is degradable is selected from the list which include poly(lactic-go glycolic acid) is met by the ‘643 publication teaches first nanodiameter fibrous polymer layer including poly(lactide-co-glycolide) (claim 15).
	Regarding claim 10, the limitation of wherein the second polymer comprises poly(ethylene terephthalate is met by the ‘643 publication teaching the fiber may be formed by polymers which include poly(ethylene terephthate [0255], thus rendering the second polymer on the outer all being formed of poly(ethylene terephthalate).
	Regarding claim 14, the limitation of wherein the device has a length of 0.5 mm to 30 mm is met by the ’643 publication teaching the stent has a length from about 5 to about 40 mm [0274], overlapping with the claimed range.
	Regarding claims 15-16, the limitation of wherein the wall has a thickness between 50 um and 1mm and wherein the first wall has a thickness between about 10 um and 80 um is met by the ‘643 publication teaches the fiber thickness layer being from about 1 to about 10 microns thick and a stet thickness of from about 0.5 to 1 mm microns thicken [0274].  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”, wherein the ‘643 publication teaches a range of fiber and stent thickness thus teaching an optimizable parameter.
	Regarding claim 19, the limitation of comprising an inner degradable polymeric wall surrounding a lumen and a second polymeric outer wall wherein the device is prepared by sequentially extrusion at least two electrically charged polymer solutions is a product by process limitation.  The ‘643 publication teaches a stent formed of nanofibers wherein multiple layers are used and are formed of biodegradable polymers (Figure 5a, [0019], [0094]).  The ‘643 publication teaches forming the fibers on a mandrel by using a charged spinneret [0029].  Thus the ‘643 publication teaches the layered nanofibers structure of the device and additionally teaches forming the fibers through the use of charged polymer solutions, thus meeting the instant claim limitation absent factual evidence to the contrary.  MPEP 2113 - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

	The ‘643 publication does not specifically teach the fibers are hardened by heating at a temperature greater than the glass transition temperature of the polymer to increase mechanical strength and flexibility compared to the polymer that is not aligned.
The ‘304 publication teaches multilayered inflatable medical appliances.  Multiple adjacent layers disposed to increase total burst strength, puncture resistance or other properties.  One or more layers may be comprised of a rotational spun fiber coating.  Additional top coatings may be included (abstract).  The exterior of the wall of a balloon may comprise multiple layers [0029].  Various materials may be used for the first layer, the second layer which may be the same or different materials [0034].  The balloon may be coated or covered with serially deposited micro-fibers and/or nanofibers [0056].  The fibers may be in alignment or orientation of the fibers may be controlled, because the fibers are deposited on the collector, substrate, base material and or previously deposited fibers, the fibers are not woven but rather serially deposited [0057].  Rotational spinning is one example of how a material may be serially deposited as fibers.  The polymer is in a solution and spinneret configured with orifices on the outside circumference of the spinneret.  The spinneret is then rotated causing the fibers to form in small diameters and be deposited on a collection apparatus.  Once collected the fibers may be dried, cooled or sintered or otherwise processed to set the structure or otherwise harden the fiber mat [0058].  Electrospinning is another embodiment of how a material may be serially deposited as fibers.  An electrospinning process comprises loading a polymer solution or dispersion into as syringe coupled to a syringe pump.  The material is forced out of the syringe by the pump in the presence of an electric field and deposited on a grounded collection apparatus.  The system may be configured such that the materials forced from the syringe is electrostatically charged and thus attracted to the grounded collection apparatus.  The fibers may be dried, cooled, sintered or otherwise processed to set the structure or otherwise harden the fiber mat [0059].  Fibers are taught as 500 nanometers to 1.5 microns in diameter [0071].  The materials may be heated above the crystalline melt point of the material comprising the membrane wherein the membrane is part of a heating and stretching process ([0086]-[0087]).  The device may be a stent or stent graph [0098].
The ‘791 publication is directed to a non-woven fibrous web (abstract).  The fibers are taught to be microfibers or sub-micrometer fibers [0006].  “Oriented polymer” means that portions of polymer molecules within a fiber are aligned lengthwise within the fiber or filament and are locked in that alignment.  For alignment glass transition temperature or melting temperature plus or minus 5 degrees C is used.  The aligned molecules can improve strength properties of fibers ([0035], [0038]), thus teaching polymers fibers are aligned.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the process of forming a fiber substrate as taught by the ‘304 publication for the device of the ‘643 publication because the ‘304 publication teaches a method of forming a multilayered implantable fiber device through electrospinning and the ‘643 publication is directed to a multilayered fiber device wherein the fibers are formed by electrospinning.  One of ordinary skill in the art would have a reasonable expectation of success as the ‘643 publication teaches a method of forming the fiber device includes electrospinning and the ‘304 publication teaches a specific method of forming layered device through electrospinning process.  One of ordinary skill in the art before the filing date of the invention would be motivated to align and harden the fibers by using a temperature greater than the glass transition temperature as the ‘304 publication teaches fibers are known to be hardened after the electrospinning process [0059] wherein a heating and stretching process is taught to increase strength in the stretched direction giving the membrane elasticity [0099] and wherein temperature above crystalline melt point are used though it is not necessary to heat material as high as the crystalline melt temperature [0086], thus it would have been obvious to one of ordinary skill in the art to harden and align the fibers taught by the ‘643 publication as it is known to use alignment and hardening on electro spun fibers which are used to form an implantable stent for the benefits of increasing strength and stretching and wherein the ‘643 publication is directed to electro spun fibers used to form a stent.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the heating temperature as the ‘304 publication teaches heating may be as high as the crystalline melting point however it not required to be that high and the ‘791 publication teaches heating above the glass transition temperature to align polymers in fibers, thus teaching an optimizable parameter to obtain the desired hardened aligned fibers.

Claim(s) 9-11 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0018643 in view of US 2014/012304 and US 2011/0256791 as applied to claims 1, 3-4, 6, 9-10, 14-16 and 19 above, and further in view of US 2013/0325024 (previously applied) and US 6,338,739 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 6, 9-10, 14-16 and 19 are taught by the combination of the ‘643 publication, the ‘304 publication and the ‘791 publication. 
	The ‘024 publication teaching a tubular fiber wall that defines at least one opening and at least one lumen continuous with the one opening to allow the passage of fluid.  The tubular fiber wall has a second tubular fiber wall substantially encircling the tubular fiber wall, wherein the device is implantable (abstract).  The tubular fiber wall is typically made of one or more biodegradable polymer including polylactic acid (PLA) and polyglycolic acid (PGA) [0036].  The tubular fiber wall may be formed of a single layer or multiple layers, wherein first layer forming the lumen and optional second disposed around the first layer and an optional third layer.  The first may be formed of a polymeric material, a biostable material, a biodegradable material or a combination thereof, the second layer substantially encircles the first layer.  The second layer may be made of the same, similar or different material ([0039]-[0040]).  This teaches a first polymer material with a second polymer material outside the first layer, wherein the first layer may be biodegradable and the second layer may be biostable. The ‘024 publication teaching the fibers that make up the tubular fiber wall may have any diameter and in some instances have a diameter of about 2 to about 4 micrometers [0036].  Regarding claim 9, the limitation of wherein the first degradable polymer, comprises polyglycolide is met by the ‘024 publication teaching polylactic acid (PLA) and glycolic acid (PGA) ([0036], claim 11).
	Regarding claims 10-11, the limitation of wherein the non-degradable polymer is selected from a group including the elected poly(tetrafluoroethylene) is met by the ‘024 publication teaching biostable material may include polytetrafluoroethylenes [0036].
	Regarding the 2nd layer being caprolactone and the coating layer being poly(ethylene terphthalate) (elected), the ‘024 publication teaches the second and third layer may be the same of different from the first layer [0039] which is selected from biostable polymers including polytetrafluoroethylene or polyethylene terephthalate and biodegradable polymer such as polycaprolactone [0036].
Regarding claim 24, the limitation of wherein the first polymer is degradable and the second polymer is not biodegradable is met by the ‘024 publication teaching the ‘024 publication teaches the second and third layer may be the same of different from the first layer [0039] which is selected from biostable polymers including polytetrafluoroethylene and biodegradable polymer such as polycaprolactone [0036].
	Regarding claim 25, the limitation of wherein the first and second polymer are degradable is met by the ‘024 publication teaching the second and third layer may be the same of different from the first layer [0039] which is selected from biodegradable polymer such as polycaprolactone [0036].
The ‘739 patent is directed to a biodegradable stent (title).  A biodegradable stent for implantation into a lumen in a human body.  The stent is made from a biodegradable fiber having an inner core and an outer layer.  The inner core has a first degradation rate and the outer layer has a second degradation rate (abstract).  Figure 12-13 demonstrates a layered tubular stent (Figures 12-13).  The stent is taught to be formed from biodegradable polymer, wherein the stent remains functional in a body lumen for the duration prescribed and then degrade without breaking down into large, rigid fragments which may cause irritation, obstruction, pain or discomfort to the patient (column 2, lines 55-70).  The inner core is made from a biodegradable polymer made from the monomers selected form the group consisting of lactide, glycolide and copolymers thereof, wherein the first degradation rate and the that this degradation rate is faster than that of the outer layer having a second degradation rate (column 3, lines 20-45).  The stent is taught to have a tubular configuration (Figures 12-13).  The stent is taught to have a slower degrading polymer component as the inner core and the faster degrading polymer component as the outer section.  The faster degrading outer core would stuff off or degrade leaving behind the softening inner core which would then be expelled or removed from the lumen (column 8, lines 45-55).  The polymer blends may include an active agent such as an anti-infective (column 12, lines 8-20) wherein the active agent is present at the amount of 0.001 to about 20 wt percent (column 12, lines 25-35, reads on claim 18).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the specific polymers and layering taught by the ‘024 publication for the medical device taught by the ‘643 publication because the ‘024 publication teaches specific polymers to be used in a layered stent device and the ‘643 publication is directed to a stent device formed of nanofibers.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success because the ’643 publication teaches the nanofibers to be formed of biodegradable or biostable polymers wherein multiple layers may be used to form a stent device and the ‘042 publication teaches the use of fiber layers formed of biodegradable or biostable polymers to form the device.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a first biodegradable material for the inner lumen layer and a biostable material for the second outer layer as the ‘024 publication teaches a two layered stent, wherein the first and second polymeric layers may be formed of biodegradable or biostable materials, wherein the first layer and the second layer may be similar or a different material [0039] and the ‘739 patent teaches that it was known to have a faster degradable inner layer to a stent and a slower degradable outer layer in a stent (abstract, Figures 12-13, column 3, lines 30-40, column 10, lines 25-35), thus the ‘024 publication teaches it was known to use an inner degradable layer and an outer biostable layer is clearly envisaged and the ‘739 patent teaches specific embodiments wherein the inner layer degrades before the outer layer.  One of ordinary skill in the art before the effective filing date of the claimed invention to use a faster degrading inner layer as compared to an outer stent layer as the ‘739 patent teaches the inner layer substantially eliminated from the lumen prior to the degradation of the outer layer, while the outer layer remains in place maintaining its mechanical integrity (column 3, lines 30-45), thus teaching such embodiments were known in the art, and wherein the degradation rate is taught to be used for release of an active agent (column 12, lines 5-40), thus a reason to optimize the degradation time of the polymers used to form the stent.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘024 publication and the ‘739 patent are both directed to degradable stents formed from polylactide-co-glycolide polymers.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use concentrations of active agents as taught by the ‘739 patent on the device taught by the ’643 publication because the ‘643 publication teaches the inclusion of active agent on the implantable device and the ‘739 patent teaches specific ranges of known concentrations of active agents to be used on implantable devices such as stents.

Claims 7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0018643, US 2013/0325024, US 6,338,739, US 2014/012304 and US 2011/0256791 as applied to claims 1, 3-4, 6, 9-11, 14-16, 18-19 and 24-25 above, and further in view of US 2003/0229303 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 6, 9-11, 18-19 and 24-25 are taught by the combination of the ‘643 publication, the ‘024 publication, the ‘739 patent, the ‘304 publication and the ‘791 publication. 
 The combination of references does not teach wherein the lumen has an average overall diameter between about 40 um and about 100 um before the first polymer degrades (claim 7).
The combination of references does not specifically teach wherein a fluid pressure difference between both ends of the device changes from between about 0 mm hg and about 25 mm Hg to between about 0 mm Hg and less than 15 mm Hg as the lumen enlarges (claim 13).
The combination of references does not specifically each wherein the wall has a thickness between 50 um and 1 mm (claim 15).
The ‘303 publication teaches implant for use in an eye with glaucoma, the implant including an inlet section in fluid communication with an outlet section, being size and shape to fit at least partially in the anterior chamber of the eye (abstract).  Figure 3 demonstrates a device including a lumen in the center (Figure 3).  The device may be a microstent [0026].  The implant may be formed of polyetetrafluoretheylene or poly(lactic-co-glycolic acid or poly(caprolactone) ([0031]-[0032]).  The middle section may have a length of about 100 um to about 300 um [0056].  The device may be practiced with a variety of sizes and shapes without departing form the scope of the invention.  It may have a length from about 0.05 cm to over 1 cm (0.5 mm to 10 mm, see claim 14).  The device has an outside dimeter ranging between about 30 um and 500 um with the lumen diameter ranging between about 20 um and about 250 um respectively [0068], reading on claim 7.  This leads to a wall thickness of 10 um to 250 um (outside diameter 30 um minus lumen diameter 20 um and 500 um outer minus 250 um lumen, reading on claim 15).
Regarding the fluid pressure difference between both ends of the device, the instant specification states the diameter and length of the lumen are factors affecting the differential pressure of fluid passing though the device (page 5, lines 20-30).  The ‘303 publication teaches overlapping length and diameter of a structure with a lumen having an opening on each end of the device and extending through the device and thus would necessarily have the same pressure difference, absent factual evidence to the contrary.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When as here, the prior art appears to contain the exact same ingredients and Applicant’s own disclose supports the suitability of the prior composition as the inventive composition component, the burden is property shifted to Applicant to show otherwise.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the length, width and wall thickness taught by the ‘303 publication for the stent taught by the ‘643 publication and the ‘024 publication because the ‘024 publication is directed to an intraocular implant which has a device with a lumen allowing the passage of fluid ([0033], [0009]) and the ‘303 publication teaches specific dimensions of an intraocular implant which allows for fluid to pass through (abstract, [0068]).  One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the size of the implant taught by the’303 publication for the implant of the ‘024 publication as both the ‘024 publication and the ‘303 publication are directed to devices used to treat glaucoma (‘024: [0026], ‘303: abstract).  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘024 publication and the ‘303 publication are directed to implants to be placed in the eye which are formed of the same materials, including PLGA, polycaprolactone and polytetrafluoroethylene, which are formed into a shape containing a lumen to allow fluids to pass through (‘024: (Figure 5, [0036]; ‘303: [0032]-[0033], Fig 3, thus providing an expectation of success in using the same size in the implants taught by the ‘024 publication as known implants are formed of the same materials and shape as taught by the ‘303 publication. 
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0018643, US 2013/0325024, US 6,338,739, US 2014/012304 and US 2011/0256791 as applied to claims 1, 3-4, 6, 9-11, 14-16, 18-19 and 24-25 above, and further in view of US 2011/0313514 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 6, 9-11, 18-19 and 24-25 are taught by the combination of the ‘643 publication, the ‘024 publication, the ‘739 patent, the ‘304 publication and the ‘791 publication. 
The combination of references does not specifically teach wherein the lumen has an averaged overall diameter between about 50 um and about 120 um after the first polymer degrades (claim 8).
The ‘514 publication teaches drug eluting stent comprising a coated layer prepared of a composition comprising a polymer and a drug, which may comprise a first and second coating layer (abstract).  In a preferred embodiment the first coated layer preferably has a thickness range of 1 to 20 um and the second coated layer preferable has a thickness of not thinner than 0.1 to thinner than 0.5 um [0021].
Regarding claim 8, the limitation of wherein the lumen has an average overall diameter between about 50 um and about 120 um after the first polymer degrades is met by the ‘303 publication teaching the device has an outside diameter ranging between about 30 um and 500 um with the lumen diameter ranging between about 20 um and about 250 um respectively [0068].  This leads to a wall thickness of 10 um to 250 um.  The ‘514 publication teaches the coating thickness to be 1 to 20 um [0021], thus teaching the wall thickness to be 9 to 249 um after degradation of the coating layer, overlapping with the instant claims.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 16, wherein the first polymer forms a thickness of the wall between about 10 um and about 80 um is met by the ‘514 publication teaching coating thickness to be 1 to 20 um [0021].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to start with the coating thickness taught by the ‘514 publication and optimize to obtain the desired wall thickness and lumen sized as the ‘514 publication teaches known coating thickness on drug delivering stents and the ‘643 and the ‘024 publication teaches a tubular medical device formed of multiple layers [0039] wherein the thickness of layers are taught to vary [0041], thus teaching it an optimizable parameter.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to start with a known coating thickness of a tubular type implant such as that taught by the ‘514 publication and optimize, as the ‘024 publication teaching it is known optimizable parameter.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0018643, US 2013/0325024, US 6,338,739, US 2014/012304 and US 2011/0256791 as applied to claims 1, 3-4, 6, 9-11, 14-16, 18-19 and 24-25 above, and further in view of US 2006/0257450 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 6, 9-11, 18-19 and 24-25 are taught by the combination of the ‘643 publication, the ‘024 publication, the ‘739 patent, the ‘304 publication and the ‘791 publication. 
	The combination of references does not specifically teach the elected rapamycin.
	The ‘450 publication teaches ocular implants comprising stents which are used to treat glaucoma wherein the active agent used is rapamycin [0056].
It would have been obvious to one of ordinary skill in the art to substitute a first active agent as taught by the ‘643 publication with a second specific active agent, rapamycin, as taught by the ‘450 publication with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use rapamycin as taught by the ‘450 publication on the ocular implant taught by the ‘024 publication because the ‘450 publication teaches it was known at the time of the invention use of rapamycin on a stent ocular implant to treat glaucoma and the ‘024 publication teaches a glaucoma implant to be placed in the eye [0038] which comprises an active agent [0052].

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0018643, US 2013/0325024, US 6,338,739, US 2014/012304 and US 2011/0256791 as applied to claims 1, 3-4, 6, 9-11, 14-16, 18-19 and 24-25 above, and further in view of US 2004/0072922 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 6, 9-11, 18-19 and 24-25 are taught by the combination of the ‘643 publication, the ‘024 publication, the ‘739 patent, the ‘304 publication and the ‘791 publication. 
	The combination of references does not specifically teach wherein the first polymer and the second polymer have a mass ratio between about 1:50 and 10:1 (claim 17).
	The ‘922 publication teaches a coating on a medical device, particularly for a drug eluting stent.  The coating comprises a polymer having a weight average molecular weight between about 200,000 and about 250,000 Daltons (abstract).  Suitable polymers include PLGA and polycaprolactone [0019].  Sublayer layer 1 is taught to be from 191 to 360 ug and sub layer 2 is taught to be from 50 to 300 ug (Table 1).  This leads to an overlapping range with the instant claims, including a 1:1 ratio.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant invention to use the amounts of two polymer layers used as taught by the ‘922 publication on the implant taught by the ‘643 and ‘024 publication because the ‘643 and ‘024 publication teaches a multi layered polymer stent (Figure 5, [0027]) wherein the layers are taught to be same or different material and same or different amounts [0040], thus recognizing that the layer presented may have many qualities which are similar, however not expressly teaching the mass ratio of such layers, whereas the ‘922 publication is additionally directed to a drug releasing layered stent where specific amounts of each layer are discussed (abstract, Table 1), including ranges which result in an about 1:1 ratio of the first and second layers.  Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to start with the same amounts or masses of the first and second layer and optimize to obtain the desired characteristics of the implant, such as drug release and strength/degradation rate.
37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Kunal S. Parikh filed on 02/11/2022.
The Declaration under 37 CFR 1.132 filed 02/11/2022 is insufficient to overcome the rejection of claims 1, 3-4, 6, 9-11, 18-19 and 24-25 over US 2013/0325024, US 6,338,739, US 2014/012304 and US 2011/0256791 as set forth in the last Office action because:  
Declarant prepared nanofiber, microfiber and smooth surfaces to compare formed of PET wherein the fibers are formed by electrospraying and annealed at 120 degrees C.  The tested scaffolds formed of either PET or PU the nanofiber scaffolds had significantly reduced protein adsorption comparison of smooth surfaces.  Cell area and ferret diameter is significantly reduced on nanofiber scaffolds in comparison to smooth scaffolds.  The nanofibers scaffolds reduce the expression of fibrosis associated genes.  The nanofibers showed cellular integration using the nanostructure to cause behavior modulation of fibroblasts and skew cells to non-fibrotic phenotype.    The shunts showed the nanostructured shunts reduced IOP, increased shunt patency and prevented migration in comparison to smooth shunts.  Applicant has provided Figure A-J which demonstrate the superiority of nanofibers in comparison to smooth or microfiber.
In response, numerous figures provided by Applicant are unreadable due to the size and clarity of the picture.  For example, Exhibit A, Exhibit E and Exhibit F are unreadable.  Additionally, the newly applied ‘643 publication teaches the use of nanodiameter polymer fibers mimics the native matrix fibrils for cell adhesion and migration, allows vessel remodeling and restoration, limits overgrowth of smooth muscle cells, promotes endothelial migration and wound healing [0093].  Thus numerous benefits of using nanofibers in implantable medical devices was known at the time the invention was made and would not be considered unexpected.  It is further noted that the results presented are not commensurate in scope with the instant claims.  The data presented was to a single layer of a specific nanofiber size made of specific polymeric materials, wherein the claims are directed to a first and second polymer layer forming the device and broadly directed to first polymer, second polymer and nanofiber, thus the polymer and size of the fibers is broader than the instant supplied data and the supplied data does not present on the dual polymer and layered structure of the instant claims.  Thus the results presented are not commensurate in scope with the instant claims.
Additionally Applicant is referred to the newly applied rejection wherein the ‘643 publication specifically teaches the use of nanofibers to form the structure, and thus would necessarily have the unexpected proprieties presented by Applicant due to the nanofiber structure.
In addition to the facts provided above, the examiner notes that the Affiant is the same as the Inventor of the instant application.  Therefore, the Affiant has an interest in the outcome of the instant application.  
In assessing the weight to be given expert testimony, the examiner may properly consider, among other things, the nature of the fact sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  See Ex parte Simpson, 61 USPQ2d 1009 (BPAI 2001), Cf. Redac Int’l. Ltd. v. Lotus Development Corp., 81 F.3d 1576, 38 USPQ2d 1665 (Fed. Cir. 1996), Paragon Podiatry Lab., Inc. v. KLM Lab., Inc., 948 F.2d 1182, 25 USPQ2d 1561, (Fed. Cir. 1993).
Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues the unexpected results presented in the declaration.
	In response, the declaration is addressed above in the declaration section.
	Applicant argues the ‘739 patent (Datta) describes a polymeric biodegradable stent, there is no disclosure of nanofibers.  The only mention is the stents can be made from fibers, not nanofibers, which are made by extrusion.  Extrusion and electrospinning are very different and result in structurally distinct materials.
	In response, Applicant appears to be arguing unexpected results due to the formation method of the fibers but had presented no data in regards to the method of making the fibers.  Applicant is reminded that Attorney’s arguments may not take the place of factual evidence wherein factual evidence is required.  Further the ‘739 patent is used to teach that the inner core and outer layer have different degradations rates on a layered stent were known before the filing date of the claimed invention for the specific reason of degradation of the stent and expelling the inner core.
	Applicant argues ‘024 publication (Nissan) teaches a device which can have any number of layers and does not say how to make the device other than using commercially available polymer fibers, there is no disclosure of electrospinning or other means of forming aligned polymeric fibers, much less nanoscale fibers.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The ‘304 publication teaches methods of forming fibers including electrospinning ([0057], [0059] and the ‘791 publication teaches methods of aligning fibers through melting for the reasons of improving strength ([00235], [0038]).
	Applicant argues the ‘304 publication does not teach nanofibers to form the coating much less the role of reducing protein deposition and fibrosis.
	In response the ‘024 publication teaches fibers to form the device as discussed above.  In regards to the reduction of protein deposition and fibrosis, the unexpected results are addressed in the declaration section.
Applicant argues the ‘303 publication (Haffner), the ‘514 publication (Omura) do not teach making nanofibers or aligning the polymer forming the fibers at the glass transition temperature to strengthen the polymer.  There is no disclosure of the role of reducing protein deposition, fibrosis and fouling.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The ‘304 publication teaches methods of forming fibers including electrospinning ([0057], [0059]) and the ‘791 publication teaches methods of aligning fibers through melting for the reasons of improving strength ([00235], [0038]). In regards to the reduction of protein deposition and fibrosis, the unexpected results are addressed in the declaration section.
Applicant argues the prior art is not directed to the same problem of how to make non-fouling stents.
In response, Applicant is arguing limitations not present in the instant claims.  The instant claims have no limitations directed to non-fouling, protein deposition of fibrosis.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613